FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 17/111,593 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office mailed a first detailed action, non-final rejection on March 2, 2022.
Applicant filed amended claims with accompanying remarks and arguments on June 2, 2022, the subject of the instant action.
Examiner contacted Applicant’s representative William Enders on July 12, 2022 to discuss potential claim amendments to place the application in condition for allowance. No final agreement was reached.
Claims 1-22 are pending and all are rejected. Claims 1, 10, 13 and 22 are independent claims.

Response to Remarks and Arguments
Examiner thanks Applicant for the amended claims and remarks and arguments.
First, regarding the objection to Claim 8, it is withdrawn, after reviewing the amended language.
Second, considering the amended and new claims, Examiner has newly rejected the claims below with new grounds, thereby rendering arguments presented moot.
The claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-2 and 13-14 are rejected under 35 USC. § 103 as being unpatentable over Kwak et al. (“Kwak”), US Patent Application Publication 2014/0101576, published on April 10, 2014 in view of Sirpal et al., US Patent Application Publication 2012/0084720, April 5, 2012.

As to Claim 1, Kwak teaches: A method, comprising: 
simultaneously displaying images on visual display areas of separate respective touchscreen display screens of an information handling system (Kwak: par. 0105, the two displays [190a,b] display media (i.e. media) respectively), the separate respective touchscreen display screens being coupled together in side-by-side relationship (Kwak: par. 0101, a device [100] has two separate bodies connected by hinge [185], which creates a side-by-side relationship), and each of the visual display areas being surrounded by a non-visual bezel area with a physical hap existing between and separating the non-visual bezel areas of the separate respective display screens (Kwak: Fig. ; 
sensing for a presence and location of one or more finger or stylus touch points applied by a user to a portion of a touch-sensing area (Kwak: par. 0105, a finger or stylus touches the user’s fingers or thumb)that extends into the non-visual bezel area of each of the separate respective touchscreen display screens in a position between the visual display areas of the separate respective touchscreen display screens (Kwak: Fig. 35, par. 0297, the shortcut region [2101] may be activated on the hinge region [2001]) ; and 

    PNG
    media_image1.png
    645
    550
    media_image1.png
    Greyscale

logically coupling together the touch-sensing area portions that extend into the non-visual bezel area of each of the separate respective touchscreen display screens to form a single combined center-bezel touch zone (Kwak: Fig. 52, par. 0297, the shortcut region [2101] may be activated on the hinge region [2001], which discloses a single-combined center-bezel touch region. In fig. 52, the center hinge region connects the separate respective touchscreen display).

    PNG
    media_image2.png
    746
    537
    media_image2.png
    Greyscale

Kwak may not explicitly teach: a physical gap existing between and separating the non-visual bezel areas of the separate respective display screens;
the separate respective touchscreen display screens to form a continuous logically combined center-bezel touch zone that overlaps a non- visual central region existing between the visual display areas of the separate respective touchscreen display screens and that does not include the physical gap existing between and separating the non-visual bezel areas of the separate respective display screens.
Kwak does however teach that the two panels may be connected by a hinge and foldable (Kwak: par. 0047). Examiner asserts that it would be obvious to a person having ordinary skill in the art to either implement the Kwak device leave or result in some sort of physical gap would therefore exist between the two panels and thereby separating the bezel areas. Such a person would have been motivated to do so to allow for the device to fold. Nonetheless, Sirpal as indicated below teaches this.
Sirpal teaches  in general concepts related to maximizing and minimizing expose views (Sirpal: Abstract). Specifically, Sirpal teaches that the two screen device may be connected with a hinge and a physical space exists between the two screen displays (Sirpal: Fig. 1A, a two panel device with a hinged- connection and a physical space in between). Touch detection includes all touch sensitive displays (Sirpal: pars. 0169-70, [110], [114] display screens are part of a virtualized motion space that are tiled together). As only touch sensitive display spaces are part of this logical space, the physical gap is therefor not included, Examiner finds.

    PNG
    media_image3.png
    342
    316
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kwak device by including computer instructions to consider a gap space and not including it as part of the logical continuous space as taught and disclosed by Sirpal. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the understanding of allowing for a smooth movement across touch screen displays that may have variable spacing due to the folded-state of the device for instance.

As to Claim 2, Kwak and Sirpal teaches the elements of Claim 1.
Kwak further teaches: where the separate respective touchscreen display screens comprise two touchscreen display screens that are hingeably coupled together in side-by-side relationship by a hinge line (Kwak: Fig. 1, par. 0101, a first body [2] and a second body [4] connected with a hinge [185] with respective displays); and 
where the touch-sensing area in the non-visual bezel area of each given one of the separate respective touchscreen display screens is disposed between the hinge line and a portion of the outer boundary of the visual display area that is located adjacent the hinge line (Kwak: Fig. 52, the gray region is the non-visual bezel area).
As to Claim 13 it is rejected for similar reasons as claim 1. 
As to Claim 14 it is rejected for similar reasons as claim 2. 

B.
Claims 10-12 and 21 are rejected under 35 USC. 103 as being unpatentable over Hinckley et al. (“Hinckley ‘870”), US Patent 8,473,870, published on June 25, 2013 in view of Sirpal et al., US Patent Application Publication 2012/0084720, April 5, 2012.

As to Claim 10, Hinckley ‘870 teaches: A method, comprising: 
simultaneously displaying images on visual display areas of separate respective touchscreen display screens of an information handling system, the separate respective touchscreen display screens being coupled together in side-by-side relationship, and each of the visual display areas being surrounded by a non-visual bezel area (Hinkley ‘870: Fig. 1, a device [302] has two screens [340], [306]in a side-by-side relationship, with a bezel);
sensing for a presence and location of one or more finger or stylus touch points applied on or across each of the separate respective touchscreen display screens (Hinckley ‘870: Fig. 3, col. 8, lines 19-33, the gesture is a pinch gesture with touch points [316] and [320] on different displays); 
analyzing the sensed finger or stylus touch points to recognize at least one predefined dual- screen gesture(Hinckley ‘870: col. 8, lines 29-33, the input recognition system [110] analyzes and recognizes the gesture) ; and 
then responding to the recognition of the predefined dual-screen gesture by taking one or more corresponding predefined actions that are assigned to the recognized dual- screen gesture (Hinckley ‘870: Fig. 3, [322] shows the resulting resized image).


    PNG
    media_image4.png
    776
    444
    media_image4.png
    Greyscale

Hinckley ‘870 may not explicitly teach: a physical gap existing between and separating the non-visual bezel areas of the separate respective display screens;
logically coupling together touch-sensing area portions that extend into the non-visual bezel area of each of the separate respective touchscreen display screens to form a continuous logically combined center-bezel touch zone that overlaps a non-visual central region existing between the visual display areas of the separate respective touchscreen display screens and that does not include the physical gap existing between and separating the non-visual bezel areas of the separate respective display screens.
Sirpal teaches  in general concepts related to maximizing and minimizing expose views (Sirpal: Abstract). Specifically, Sirpal teaches that the two screen device may be connected with a hinge and a physical space exists between the two screen displays (Sirpal: Fig. 1A, a two panel device with a hinged- connection and a physical space in between). Touch detection includes all touch sensitive displays (Sirpal: pars. 0169-70, [110], [114] display screens are part of a virtualized motion space that are tiled together). As only touch sensitive display spaces are part of this logical space, the physical gap is therefor not included, Examiner finds.

    PNG
    media_image3.png
    342
    316
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kwak device by including computer instructions to consider a gap space and not including it as part of the logical continuous space as taught and disclosed by Sirpal. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the understanding of allowing for a smooth movement across touch screen displays that may have variable spacing due to the folded-state of the device for instance.

As to Claim 11, Hinckley ‘870 and Sirpal teach the elements of Claim 10.
Hinckley ’870 further teaches:  where the predefined dual-screen gesture comprises at least one of a single finger or stylus sweep made in contact with and across the visual area and the non- visual bezel areas located between the touchscreen display screens, a single pinching motion made simultaneously by a user thumb and a user finger while the user thumb is contacting the touch- sensing area of a first one of the touchscreen display screens at the same time that the user finger is contacting the touch-sensing area of the second touchscreen display screen  (Hinckley ‘870: Fig. 3, col. 8, lines 19-33, the gesture is a pinch gesture with touch points [316] and [320] on different displays).

As to Claim 12, Hinckley’870 and Sirpal teach the elements of Claim 10.
Hinckley ‘870 further teaches: where the one or more corresponding predefined actions comprise at least one of simultaneously zooming the displayed images inward or outward on both touchscreen display screens (Hinckley ‘870: Fig. 3, [322] shows the resulting resized image on both the display screens).

As to Claim 21, Hinckley ‘870 and Sirpal teach the elements of Claim 10.
Sirpal and Hickley ‘870 as combined further teaches: where the separate respective touchscreen display screens comprise a first touchscreen display screen coupled in side-by-side relationship with a second touchscreen display screen (Sirpal: Fig. 1A, a two panel device with a hinged- connection and a physical space in between); 
where the predefined dual-screen gesture comprises a single user finger or stylus sweep made in contact with and across the visual area and the non-visual bezel areas located between the touchscreen display screens and across the continuous logically-combined center-bezel touch zone from the touch-sensing area of the first touchscreen display screen to the touch-sensing area of the second touchscreen display screen (Sirpal: par. 0182, a movement across screens is considered by the controller to move a window across the screens. Examiner notes that the combination would include the bezel areas); and 
where the one or more corresponding predefined actions taken in response to the single user finger or stylus sweep comprise moving displayed content selected by the single user finger or stylus sweep from the visual display area of the first touchscreen display screen to the visual display area of the second touchscreen display screen (the window as noted above is the “displayed content”).

C.
Claims 3, 5-6 and 15-17 are rejected under 35 USC. § 103 as being unpatentable over Kwak et al. (“Kwak”), US Patent Application Publication 2014/0101576, published on April 10, 2014 in view of in view of Sirpal et al., US Patent Application Publication 2012/0084720, April 5, 2012 and in further view of Lee et al. (“Lee”), United States Patent Application Publication 2015/0379964 published on December 31, 2015.

As to Claim 3, Kwak and Sirpal  teaches the elements of Claim 1.
Kwak and Sirpal  may not explicitly teach: aggregating content items selected by one or more finger or stylus touch points of a user into a content aggregator library maintained in volatile and/or non-volatile memory of the information handling system; and 
selectably displaying the aggregated content items of the content aggregator library to a user in a graphical user interface (GUI), the GUI being displayed in the visual display area adjacent the touch-sensing area of the non-visual bezel area of at least one of the touchscreen display screens. 
Lee teaches in general, concepts related to multiple touchscreens that are in contact with one another and displaying content across the displays (Lee: Abstract). Specifically Lee teaches that content may be shared using sharing trays (i.e. content aggregator library) with displays that are adjacent with one another (Lee: Figs. 38A-E, par. 0340, the sharing trays [ST1, ST2]). A drag input of extending the touch input from a touchscreen into the sharing tray (Lee: pars. 0342-343, the drag input may extend into the sharing tray). The content may be stored on the mobile terminal (Lee: par. 0344). Each of the dispalys may have a bezel (Lee: par. 0219, bezel [370]).

    PNG
    media_image5.png
    378
    651
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kwak-Sirpal device by including computer instructions to allow for the use of a sharing tray (aggregator library) for content as taught and disclosed by Lee. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the ease of sharing content easily (Lee: par. 0009).

As to Claim 5, Kwak, Sirpal and Lee teach the elements of Claim 3.
Lee further teaches: selectably displaying the GUI including the aggregated content items of the content aggregator library to the user in response to a sensed user finger or stylus touch point made to the touch-sensing area of the non-visual bezel area of the at least one touchscreen display screen (Lee: par. 0351, the tray ST1 is displaying elastically upon an initial touch); and
ceasing display of the GUI including the aggregated content items of the content aggregator library to the user in response to an absence of the sensed user finger or stylus touch point made to the touch-sensing area of the non-visual bezel area of the at least one touchscreen display screen (Lee: par. 0352, the tray ST1 is removed once the touch is no longer detected upon release).

As to Claim 6, Kwak, Sirpal and Lee teach the elements of Claim 3.
Lee further teaches: displaying the aggregated content items of the content aggregator library in the GUI in response to sensing a user finger or stylus touch selection of a displayed content item in the visual display area of a given one of the touchscreen display screens (Lee: par. 0351, the tray ST1 is displaying elastically upon an initial touch);
where said aggregating the content items selected by the user into the content aggregator library maintained in volatile and/or non-volatile memory of the information handling system comprises adding a content item selected by the user to the content aggregator library in response to a movement of the selected content item into a displayed area of the GUI on the given one of the separate respective touchscreen display screens by a sensed moving user finger or stylus touch(Lee: pars. 0342-343, the drag input may extend into the sharing tray).; and 
where said selectably displaying the aggregated content items of the content aggregator library to a user further comprises displaying the selected content item in the GUI (Lee: Fig. 38B, the content is displayed in the tray (GUI).  

As to Claim 15, it is rejected for similar reasons as claim 3.
As to Claim 16, it is rejected for similar reasons as claim 5.
As to Claim 17, it is rejected for similar reasons as claim 6.
D.
Claim 4 is rejected under 35 USC. § 103 as being unpatentable over Kwak et al. (“Kwak”), US Patent Application Publication 2014/0101576, published on April 10, 2014 in view of Lee et al. (“Lee”), United States Patent Application Publication 2015/0379964 published on December 31, 2015 in view of Sirpal et al., US Patent Application Publication 2012/0084720, April 5, 2012 and in further view of in view of Srinivasan et al. (“Srinivasan”), United States Patent Application Publication 2021/0011608 published on January 14, 2021.

As to Claim 4, Kwak, Sirpal and Lee teach the elements of Claim 3.
Lee, Sirpal and Kwak may not explicitly teach: where each of the content items is linked to additional content stored on a different and network-connected remote system/s or stored on local storage or local volatile system memory of the information handling system.
Srinivasan teaches in general concepts related to identifying and marking content items that have or have not been shared to social media or content hosting services (Srinivasan: Abstract). Specifically, Srinivasan teaches that thumbnails are generated and may be linked to content that is stored locally or remotely (Srinivansan: par. 0029, the content may be represented by thumbnail [114] for instance).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kwak-Sirpal-Lee device by including computer instructions for storing the related content remotely as taught and disclosed by Srinivasan. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the remote accessibility of the content for security or other reasons.
E.
Claims 7 and 18 are rejected under 35 USC. § 103 as being unpatentable over Kwak et al. (“Kwak”), US Patent Application Publication 2014/0101576, published on April 10, 2014 in in view of Sirpal et al., US Patent Application Publication 2012/0084720, April 5, 2012 in view of Lee et al. (“Lee”), United States Patent Application Publication 2015/0379964 published on December 31, 2015 and in further view of Hinckley et al. (“Hinckley ‘088”), United States Patent Application Publication 2011/0209088 published on August 25, 2011.

As to Claim 7, Kwak and Lee teach the elements of Claim 3.
Kwak, Sirpal and Lee as combined further teaches: displaying the aggregated content items of the content aggregator library in the GUI in response to sensing a user finger or stylus touch to the touch-sensing area in the non-visual bezel area of one of the separate respective touchscreen display screens (Lee: par. 0351, the tray ST1 is displaying elastically upon an initial touch); 
Kwak, Sirpal and Lee may not explicitly teach: moving a content item selected by the user from the displayed GUI to the visual area of a given one of the touchscreen display screens in response to a movement of the selected content item from the displayed GUI to the given one of the separate respective touchscreen display screens by a sensed moving user finger or stylus touch; and 
removing from the content aggregator library the selected content item that was moved from the GUI to the given one of the separate respective touchscreen display screens.
Hinckley ‘088 teaches in general concepts related to bezel gestures for touch displays (Hinkley ‘088: Abstract). Specifically, Hinckley ‘088 teaches that the bezel drawer may contain objects that may be added and removed from to the canvas (Hinckley ‘088: par. 0078, the bezel menu [610] has dragged across icon to the canvas).

    PNG
    media_image6.png
    384
    509
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kwak-Sirpal-Lee device by including computer instructions for allowing for the removal of the object from the tray to the canvas (i.e. the viewing area)  as taught and disclosed by Hinckley ‘088. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the versatile use of the objects on the tray.

As to Claim 18 it is rejected for similar reasons as claim 7. 

F.
Claims 8 and 19 are rejected under 35 USC. § 103 as being unpatentable over Kwak et al. (“Kwak”), US Patent Application Publication 2014/0101576, published on April 10, 2014 in in view of Sirpal et al., US Patent Application Publication 2012/0084720, April 5, 2012 in view of Derks et al. (“Derks”), United States Patent Application Publication 2019/0302980 published on October 3, 2019.

As to Claim 8, Kwak and Sirpal teach the elements of Claim 1.
Kwak and Sirpal may not explicitly teach: displaying a target zone adjacent the center outer boundary of the visual display area of each of the separate respective touchscreen display screens in a position next to the touch-sensing area that extends into the non-visual bezel area of the separate respective touchscreen display screen; and 
moving display of an in-focus application object selected by the user from a first one of the touchscreen display screens to a second one of the touchscreen display screens in response to a sensed selection, movement and release of the selected in-focus application object onto the target zone of the first one of the touchscreen display screens by a moving user finger or stylus touch.
Derks teaches in general concepts related to facilitating movement of graphical objects across display screens (Derks: Abstract). Specifically, in a case of multiple display screens, a user may select and drag to move the object to graphical portal (i.e. target zones) to indicate where the item will be placed on the other screens (Derks: Fig. 5, pars. 0068-69, the display screens [502-506] are arranged in a row and when a user drags the object [508] to a graphical portal such as [514] and releases, it moves to the other screen at the destination [516]).

    PNG
    media_image7.png
    680
    416
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kwak-Sirpal device by including computer instructions to allow for the movement of objects as taught and disclosed by Derks. Such a person would have been motivated to do so with a reasonable expectation of success to allow for ease of moving across multiple displays without disrupting the gesture (Derks: par. 0002).
As to Claim 19 it is rejected for similar reasons as claim 8. 
G.
Claim 9 is rejected under 35 USC. § 103 as being unpatentable over Kwak et al. (“Kwak”), US Patent Application Publication 2014/0101576, published on April 10, 2014 in view of Sirpal et al., US Patent Application Publication 2012/0084720, April 5, 2012 in view of Derks et al. (“Derks”), United States Patent Application Publication 2019/0302980 published on October 3, 2019 and in further view of Ichikawa et al. (“Ichikawa”), United States Patent 11,226,712 published on January 18, 2022.

As to Claim 9, Kwak and Sirpal teaches the elements of Claim 1.
Kwak may not explicitly teach: displaying a target zone adjacent the center outer boundary of the visual display area of each of the separate respective touchscreen display screens in a position next to the touch-sensing area that extends into the non-visual bezel area of the separate respective touchscreen display screen; and
then only one of: 
moving display of the in-focus application object selected by the user from the first one of the touchscreen display screens to the second one of the touchscreen display screens in response to release of the selected in-focus application object onto the target zone of the first one of the touchscreen display screens by a user finger or stylus touch and then ceasing display of the textual message on the visual display area of the first touchscreen display screen, or 
continuing to display of the in-focus application object selected by the user on the first one of the touchscreen display screens in response to movement of the selected in-focus application object away from the target zone of the first one of the touchscreen display screens by a user finger or stylus touch and then ceasing display of the textual message on the visual display area of the first touchscreen display screen.
Derks teaches in general concepts related to facilitating movement of graphical objects across display screens (Derks: Abstract). Specifically, in a case of multiple display screens, a user may select and drag to move the object to graphical portal (i.e. target zones) to indicate where the item will be placed on the other screens (Derks: Fig. 5, pars. 0068-69, the display screens [502-506] are arranged in a row and when a user drags the object [508] to a graphical portal such as [514] and releases, it moves to the other screen at the destination [516]).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kwak-Sirpal device by including computer instructions to allow for the movement of objects as taught and disclosed by Derks. Such a person would have been motivated to do so with a reasonable expectation of success to allow for ease of moving across multiple displays without disrupting the gesture (Derks: par. 0002).
Kwak, Sirpal and Derks may not explicitly teach: displaying a textual message on the visual display area of a first one of touchscreen display screens indicating to a user that a selected in-focus application object will be moved from the first one of the touchscreen display screens to a second one of the touchscreen display screens in response to a sensed movement of the selected in- focus application object onto the target zone of the first one of the touchscreen display screens by a moving user finger or stylus touch.
Ichikawa teaches in general concepts related to displaying mirrored images on an output device (Ichikawa: Abstract). Specifically, Ichikawa teaches that the user may be notified and prompted before the window is displayed on the other display (Ichikawa: Figs. 1A-1B, cl. 7). 
    PNG
    media_image8.png
    505
    799
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kwak-Sirpal-Derks device by including computer instructions to produce a notification (i.e. text message) for the movement of the object as taught and disclosed by Ichikawa. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user while manipulating objects.
H.
Claim 20 is rejected under 35 USC. § 103 as being unpatentable over Kwak et al. (“Kwak”), US Patent Application Publication 2014/0101576, published on April 10, 2014 in view of Sirpal et al., US Patent Application Publication 2012/0084720, April 5, 2012 in view of Hinckley et al. (“Hinckley ‘870”), US Patent 8,473,870, published on June 25, 2013.

As to Claim 20, Kwak teaches the elements of Claim 1.
Kwak may not explicitly teach: where the at least one programmable integrated circuit is further programmed to: 
simultaneously display images on the visual display areas of the separate respective touchscreen display screens; 
sense for a presence and location of one or more finger or stylus touch points applied on or across each of the separate respective touchscreen display screens; 
analyze the sensed finger or stylus touch points to recognize at least one predefined dual- screen gesture; and 
then respond to the recognition of the predefined dual-screen gesture by taking one or more corresponding predefined actions that are assigned to the recognized dual-screen gesture.
Hinckley ‘870 teaches in general concepts related to multi-screen touch gestures (Hinckley ‘870: Abstract). Specifically Hinckley ‘870 teaches that a pinch gesture on a screen with two screens (Hinkley ‘870: Fig. 1, a device [302] has two screens [340], [306]in a side-by-side relationship, with a bezel). A multi-touch pinch gesture may resize the image across the two screens (i.e. predefined dual screen gesture) (Hinckley ‘870: Fig. 3, Fig. 3, col. 8, lines 19-33, the gesture is a pinch gesture with touch points [316] and [320] on different displays); [322] shows the resulting resized image).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Kwak-Sirpal device by including computer instructions to allow for the multi-display gesture with a predefined action as taught and disclosed by Hinckley ‘870. Such a person would have been motivated to do so with a reasonable expectation of success to allow for versatile use of the displays.

I.
Claim 22 is rejected under 35 USC. § 103 as being unpatentable over Hinckley et al. (“Hinckley ‘870”), US Patent 8,473,870, published on June 25, 2013 in view of Kwak et al. (“Kwak”), US Patent Application Publication 2014/0101576, published on April 10, 2014 and in further view of Sirpal et al., US Patent Application Publication 2012/0084720, April 5, 2012.

As to Claim 22, Hinckley ‘870 teaches: A method, comprising: 
simultaneously displaying images on visual display areas of separate respective touchscreen display screens of an information handling system, the separate respective touchscreen display screens being coupled together in side-by-side relationship, and each of the visual display areas being surrounded by a non-visual bezel area (Hinkley ‘870: Fig. 1, a device [302] has two screens [340], [306]in a side-by-side relationship, with a bezel);
sensing for a presence and location of one or more finger or stylus touch points applied on or across each of the separate respective touchscreen display screens (Hinckley ‘870: Fig. 3, col. 8, lines 19-33, the gesture is a pinch gesture with touch points [316] and [320] on different displays); 
analyzing the sensed finger or stylus touch points to recognize at least one predefined dual- screen gesture(Hinckley ‘870: col. 8, lines 29-33, the input recognition system [110] analyzes and recognizes the gesture) ; and 
then responding to the recognition of the predefined dual-screen gesture by taking one or more corresponding predefined actions that are assigned to the recognized dual- screen gesture (Hinckley ‘870: Fig. 3, [322] shows the resulting resized image).
Hinckley ‘870 may not explicitly teach: logically coupling touch-sensing area portions that extend into the non-visual bezel area of each of the separate respective touchscreen display screens to form a combined center-bezel touch zone.
Kwak teaches  in general concepts related to a multi display device with a hinge connecting to the two bodies (Kwak: Abstract). Specifically, Kwak teaches that bezels and a combined center-bezel touch zone (Kwak: Fig. 52, par. 0297, the shortcut region [2101] may be activated on the hinge region [2001], which discloses a single-combined center-bezel touch region. In fig. 52, the center hinge region connects the separate respective touchscreen display). Hinckley does teach 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hinckley device by including computer instructions toallow for the combined bezel space as taught and disclosed by Kwak. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the understanding of allowing for a smooth movement across touch screen displays that may have variable spacing due to the folded-state of the device for instance.
Hickley and Kwak may not explicitly teach: where the predefined dual-screen gesture comprises a single finger or stylus sweep made in contact with and across the visual area and the non-visual bezel areas located between the touchscreen display screens.
Sirpal teaches  in general concepts related to maximizing and minimizing expose views (Sirpal: Abstract). Specifically, Sirpal teaches that the two screen device may be connected with a hinge and a physical space exists between the two screen displays (Sirpal: Fig. 1A, a two panel device with a hinged- connection and a physical space in between). Touch detection includes all touch sensitive displays (Sirpal: pars. 0169-70, [110], [114] display screens are part of a virtualized motion space that are tiled together). Further, movements across the hinged-area between screens is permitted in a sweeping fashion (Sirpal: par. 0182, a movement across screens is considered by the controller to move a window across the screens. Examiner notes that the combination would include the bezel areas).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hinckley-Kwak device by including computer instructions to allow for a sweep gesture across the two screens as taught and disclosed by Sirpal. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the understanding of allowing for a smooth movement across touch screen displays that may have variable spacing due to the folded-state of the device for instance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trim et al., US Patent 10,204,592, Feb. 12, 2019 (describing multi-display device with a hinge);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES T TSAI/            Primary Examiner, Art Unit 2174